White, J.,
dissenting.
In Donner v. Plymate, 193 Neb. 647, 228 N.W.2d 612 (1975), this court held that the mens rea of a dog was an essential element of the application of Neb. Rev. Stat. § 54-601 (Reissue 1988). The holding that we are, or any juror is, capable of judging whether a dog is at a given time playful or malicious is preposterous. We could, with equal reliability, predict the future from the examination of a goat’s entrails. I would reverse out of hand the holding in Donner.
I submit further that the Recreation Liability Act does not protect the landowner from the application of the strict liability of § 54-601.1 would reverse.